DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-6 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A sulfurization detection resistor comprising: a rectangle-shaped insulating substrate,.., a sulfide gas impermeable protective film that covers all of the resistors and some of the sulfurization detection conductors, wherein the sulfurization detection conductors have sulfurization detection units exposed from the protective film; and by selectively covering each of the sulfurization detection units with a sulfurization rate adjustment layer, timing of disconnection is set so as to vary in response to a cumulative amount of sulfurization in each of the sulfurization detection units”, as required by claim 1.
Claims 2-6 are in condition for allowance, based on their dependencies.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 12/04/2020  and the searches attached disclose Imahashi (U.S. Publication 20200066429) discloses a chip resistor with improved resistance to sulfurization and a method of manufacturing the same teaching the chip resistor, the top electrodes are disposed on the front surface of the substrate and in contact with the resistor, the protective layer covers the resistor . The protective electrodes are disposed in contact with the top electrodes, each side electrode  has a top portion overlapping the front surface of the substrate  in plan view and in contact with a top electrode. Each intermediate electrode covers a protective electrode and a side electrode, each protective electrode is in contact with both a top electrode and the protective layer. This ensures that the top portions of the side electrodes are completely isolated from the protective layer. Even if a top portion is formed in contact with a protective layer, the area of contact is ensured to be small, the top portion in contact with the protective layer peels away, the peeling is stopped at the edge of the protective electrode defining the boundary with the protective layer. In this way, the protective electrodes prevent ingress of sulfuric gas to the top electrodes. In addition, the protective electrodes and the intermediate electrodes covering the protective electrodes provide a double-shielding structure to reliably prevent ingress of sulfuric gas to the top electrodes. The chip resistor thus improves the sulfurization resistance.

    PNG
    media_image1.png
    402
    464
    media_image1.png
    Greyscale



Shinoura (U.S. Publication 20160247610) discloses chip resistors used in various electronic devices and a method for manufacturing the chip resistors teaching the chip resistor has the first protective layer that is located between the upper electrode and the intermediate electrode, and that is in contact with the upper electrode and the side electrode, at least a part of the upper electrode is covered with the first protective layer. The first protective layer includes carbon particles and therefore is more resistant to sulfurization than the upper electrode, the first protective layer prevents sulfurization and disconnection of the upper electrode, the second protective layer in addition to the first protective layer. The second protective layer is located between the first protective layer and the intermediate electrode, and is in contact with the first protective layer, the side electrode, and the intermediate electrode. The second protective layer includes Ag and therefore is electrically conductive. The first protective layer is covered with the second protective layer as well as with the side electrode that is also electrically conductive. Accordingly, the intermediate electrode does not make contact with the first protective layer that includes carbon particles. This makes it possible to prevent peeling of the Ni plating layer serving as the intermediate electrode, the resistor includes the first protective layer that includes carbon particles and is more resistant to sulfurization than the upper electrode, and further includes the second protective layer that includes Ag and is electrically conductive. This makes it possible to manufacture the chip resistor at low cost with improved sulfurization resistance, A majority of sulfide gas that causes sulfurization of the upper electrode, etc. enters the chip resistor along the interface between the upper protective film of the protective film and the plating layers that constitute the intermediate electrode and the external electrode. In view of this, parts of the first protective layer are covered with the upper protective film so as to more effectively shield the sulfide gas that enters along the aforementioned interface. Note that even in the structure where the first protective layer covers a part of the upper protective film, the chip resistor A1 is still resistant to sulfurization.

    PNG
    media_image2.png
    383
    563
    media_image2.png
    Greyscale


However, both Imahashi and Shinoura do not disclose the above allowable subject matters. 



Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858